EXHIBIT 99.2 FULL ACCESS AND PROTOTYPE INDUSTRIES BALANCE SHEETS September 30, December 31, ASSETS Unaudited Current assets: Total current assets $ $ Total assets $ $ LIABILITIES AND CAPITAL Current liabilities: Total current liabilities $ $ Total liabilities Capital Partner contribution Retained earnings - Total capital Total liabilities and capital $ $ The accompanying notes are an integral part of these financial statements 1 FULL ACCESS AND PROTOTYPE INDUSTRIES STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED SEPTEMBER 30, (Unaudited) Revenue $ $ Direct costs Gross profit Operating expenses: General and administrative expenses Net income The accompanying notes are an integral part of these financial statements 2 FULL ACCESS AND PROTOTYPE INDUSTRIES STATEMENTS OF CASH FLOWS FOR THE PERIODS ENDED SEPTEMBER 30, (Unaudited) Cash flow from operating activities Net income $ $ Adjustments to reconcile net loss to net cash used in operating activities: Increase (decrease) in liabilities: Net cash flow used in operating activities Cash flow from financing activities: Distribution to owners ) ) Net cash provided(used) by financing activities Net increase (decrease) in cash Cash- beginning of the period Cash- end of the period $ $ SUPPLEMENTAL DISCLOSURES: Interest paid Income tax paid The accompanying notes are an integral part of these financial statements 3 FULL ACCESS AND PROTOTYPE INDUSTRIES NOTES TO FINANCIAL STATEMENTS FOR THE PERIODS ENDED SEPTEMBER 30, 2 (Unaudited) NOTE 1 – ORGANIZATION Full Access and Prototype Industries (“Proprietorship”) was formed by two individuals to promotes music and other entertainment activities in the Dallas , Texas market including the City of Dallas and surrounding counties. Full Access works in conjunction with other promotion entities to bring entertainersto various venues within the Dallas area plus advertises and promote the venues through various forms of advertising including print ads and online promotion. NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying audited financial statements of Full Access and Prototype Industries have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for years presented have been reflected herein. Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of the assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. Actual results could vary fromthe estimates that were assumed in preparing these financial statements. Statement of Cash Flows For the purposes of the statement of cash flows, the Proprietorship considers all highly liquid investments with a maturity of three months or less to be cash equivalents. Revenue Recognition Revenue is recognized upon completion of the service and sale of the product and or completion of the program. Advertising Costs Advertising costs are directly related to the promotion of the various entertainers and their respective upcoming events.These costs are expensed when incurred and are included in the caption “Direct Costs” on the statement of operations. NOTE 3 – INCOME TAX The income from the Proprietorship is passed through to its owners and is taxed at their respective tax rates for federal income tax purposes. Accordingly, no provision for income taxes is presented in the accompanying financial statements. 4
